--------------------------------------------------------------------------------

Exhibit 10.2
 
THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”), dated as
of May 11, 2011 (the “Amendment Date”), is between LAPOLLA INDUSTRIES, INC.
(“Borrower”) and BANK OF AMERICA, N.A., a national banking association
(“Lender”).
 
RECITALS
 
Borrower and Lender have entered into that certain Loan and Security Agreement
dated as of August 31, 2010, as amended by the First Amendment to Loan and
Security Agreement dated as of November 10, 2010 and the Second Amendment to
Loan and Security Agreement dated as of March 14, 2011 (collectively, and as may
hereafter be amended or otherwise modified, the “Loan Agreement”).
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:
 
ARTICLE 1
Definitions
 
Section 1.1             Definitions.  Terms defined by the Loan Agreement, where
used herein and not otherwise defined, shall have the same meanings herein as
are prescribed by the Loan Agreement, as amended hereby.
 
ARTICLE 2
Amendments
 
Section 2.1             Amendment to Section 1.1.  Effective as of the Amendment
Date, Section 1.1 of the Loan Agreement is amended as follows:
 
(a)           The definition of “Revolver Commitment” is hereby amended and
restated to read in its entirety as follows:
 
Revolver Commitment:  Lender’s obligation to make Revolving Loans and to issue
Letters of Credit in an amount up to $13,000,000 in the aggregate.
 
(b)           Clause (a)(iii) of the definition of “Eligible Account” is hereby
amended and restated to read as follows:
 
(iii)  120 days after the original invoice date if the original due date is more
than 30 days and less than or equal to 60 days from the original invoice date
and the Account Debtor for such Account is a Designated Account Debtor;
 
(c)           The following definition is added to Section 1.1, which shall be
deemed inserted in its appropriate alphabetical position:
 
“Designated Account Debtor” means an Account Debtor that is identified by
Borrower and Lender as a “Designated Account Debtor” for purposes of clause
(a)(iii) of the definition of Eligible Account, and evidenced in writing signed
by Borrower and Lender.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
Section 2.2             Amendment to Delete Schedule 1.1.  Effective as of the
Amendment Date, Schedule 1.1 to the Loan Agreement is deleted in its entirety.
 
ARTICLE 3
Ratifications, Representations and Warranties
 
Section 3.1             Ratifications. The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Loan Agreement and except as expressly modified and superseded
by this Amendment, the terms and provisions of the Loan Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Borrower and Lender agree that the Loan Agreement as amended hereby and
the other Loan Documents shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.
 
Section 3.2             Representations and Warranties. Borrower hereby
represents and warrants to Lender as follows: (a) no Default or Event of Default
exists; and (b) the representations and warranties set forth in the Loan
Documents are true and correct on and as of the date hereof with the same effect
as though made on and as of such date except with respect to any representations
and warranties limited by their terms to a specific date. IN ADDITION, TO INDUCE
LENDER TO AGREE TO THE TERMS OF THIS AMENDMENT, EACH OBLIGOR (BY ITS EXECUTION
BELOW) REPRESENTS AND WARRANTS THAT AS OF THE DATE OF ITS EXECUTION OF THIS
AMENDMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH
RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND IN ACCORDANCE THEREWITH IT:
 
Section 3.3             WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS
OF RECOUPMENT, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING
PRIOR TO THE DATE OF ITS EXECUTION OF THIS AMENDMENT AND
 
Section 3.4             RELEASE. RELEASES AND DISCHARGES LENDER, AND ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND ATTORNEYS
(COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR
EQUITY, WHICH ANY OBLIGOR EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST
ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION
WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.
 
Section 3.5             Amendment Fee. Subject to the terms of the Loan
Agreement, in consideration for the agreements by Lender under this Amendment,
Borrower agrees to pay to Lender an amendment fee in the aggregate amount of
$20,400, which fee shall be deemed fully earned by Lender on the Amendment Date
and non-refundable, subject to the terms of the Loan Agreement.
 
ARTICLE 4
Other Agreements
 
Section 4.1             Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
including any Loan Document furnished in connection with this Amendment shall
survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Lender or any closing shall affect the
representations and warranties or the right of Lender to rely upon them.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
Section 4.2            Reference to Loan Agreement. Each of the Loan Documents,
including the Loan Agreement is hereby amended so that any reference in such
Loan Document to the Loan Agreement shall mean a reference to the Loan Agreement
as amended hereby. This Amendment shall constitute a Loan Document.
 
Section 4.3             Expenses of Lender. As provided in the Loan Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Lender in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto, including without
limitation, the costs and fees of Lender’s legal counsel.
 
Section 4.4             Severability. Each provision of this Amendment shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Amendment shall
remain in full force and effect.
 
Section 4.5             GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
Section 4.6             Successors and Assigns. This Amendment is binding upon
and shall inure to the benefit of Lender and Borrower and their respective
successors and assigns, except no Borrower may assign or transfer any of its
rights or obligations hereunder without the prior written consent of Lenders.
Any assignment in violation of this Section 4.6 shall be void.
 
Section 4.7             Counterparts; Facsimile or Electronic Signatures. This
Amendment may be executed in counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Amendment shall become effective when Lender has received
counterparts bearing the signatures of all parties hereto. Delivery of a
signature page of this Amendment by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of such agreement.
 
Section 4.8             Headings. The headings, captions and arrangements used
in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.
 
Section 4.9             Entire Agreement. Time is of the essence of this
Amendment. This Amendment, the Loan Agreement, the other Loan Documents embody
the final, entire agreement among the parties relating to the subject matter
hereof and supersede any and all previous commitments, agreements,
representations and understandings, whether oral or written, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous or subsequent oral agreements or discussions of the
parties hereto.
 
SIGNATURES FOLLOW
REMAINDER OF PAGE BLANK
 
 
Page 3

--------------------------------------------------------------------------------

 
 
Executed effective as of the Amendment Date.
 

  BORROWER:           LAPOLLA INDUSTRIES, INC.          
 
By:
  /s/  Michael T. Adams, EVP       Michael T. Adams, Executive Vice President  
          LENDER:            
BANK OF AMERICA, N.A.,
as Lender
            By:   /s/  H Michael Wills         H. Michael Wills, Senior Vice
President  

 
 
Page 4

--------------------------------------------------------------------------------

 
 
GUARANTOR CONSENT
 
The undersigned Guarantor (i) consents and agrees to this Amendment and (ii)
agrees that the Loan Documents to which he is a party shall remain in full force
and effect and shall continue to be the legal, valid and binding obligation of
Guarantor enforceable against him in accordance with their respective terms.
 

  GUARANTOR:             By: /s/  Richard J. Kurtz       Richard J. Kurtz  

 
Page 5 

--------------------------------------------------------------------------------